
	

114 HR 3721 IH: Affordable College Textbook Act 
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3721
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Mr. Hinojosa (for himself, Mr. Polis, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To expand the use of open textbooks in order to achieve savings for students.
	
	
 1.Short titleThis Act may be cited as the Affordable College Textbook Act . 2.FindingsCongress finds the following:
 (1)The high cost of college textbooks continues to be a barrier for many students in achieving higher education.
 (2)According to the College Board, during the 2014–2015 academic year, the average student budget for college books and supplies at 4-year public institutions of higher education was $1,225.
 (3)The Government Accountability Office found that new textbook prices increased 82 percent between 2002 and 2012 and that although Federal efforts to increase price transparency have provided students and families with more and better information, more must be done to address rising costs.
 (4)The growth of the Internet has enabled the creation and sharing of digital content, including open educational resources that can be freely used by students, teachers, and members of the public.
 (5)Using open educational resources in place of traditional materials in large-enrollment college courses can reduce textbook costs by 80 to 100 percent.
 (6)Federal investment in expanding the use of open educational resources could significantly lower college textbook costs and reduce financial barriers to higher education, while making efficient use of taxpayer funds.
 3.DefinitionsIn this Act: (1)Educational resourceThe term educational resource means an educational material that can be used in postsecondary instruction, including textbooks and other written or audiovisual works.
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (3)Open educational resourceThe term open educational resource means an educational resource that either is in the public domain or is made available under a permanent copyright license to the public to freely adapt, distribute, and otherwise use the work with attribution to the author as designated.
 (4)Open textbookThe term open textbook means an open educational resource or set of open educational resources that either is a textbook or can be used in place of a textbook for a postsecondary course at an institution of higher education.
 (5)Relevant facultyThe term relevant faculty means both tenure track and contingent faculty members who may be involved in the creation of open educational resources or the use of open educational resources created as part of the grant application.
 (6)SecretaryThe term Secretary means the Secretary of Education. 4.Grant program (a)Grants authorizedFrom the amounts appropriated under subsection (i), the Secretary shall make grants, on a competitive basis, to eligible entities to support pilot programs that expand the use of open textbooks in order to achieve savings for students.
 (b)Eligible entityIn this section, the term eligible entity means an institution of higher education or group of institutions of higher education. (c)Applications (1)In generalEach eligible entity desiring a grant under this section, after consultation with relevant faculty, shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.
 (2)ContentsEach application submitted under paragraph (1) shall include a description of the project to be completed with grant funds and—
 (A)a plan for promoting and tracking the use of open textbooks in postsecondary courses offered by the eligible entity, including an estimate of the projected savings that will be achieved for students;
 (B)a plan for evaluating, before creating new open educational resources, whether existing open educational resources could be used or adapted for the same purpose;
 (C)a plan for quality review and review of accuracy of any open educational resources to be created or adapted through the grant;
 (D)a plan for disseminating information about the results of the project to institutions of higher education outside of the eligible entity, including promoting the adoption of any open textbooks created or adapted through the grant; and
 (E)a statement on consultation with relevant faculty, including those engaged in the creation of open educational resources, in the development of the application.
 (d)Special considerationIn awarding grants under this section, the Secretary shall give special consideration to applications that demonstrate the greatest potential to—
 (1)achieve the highest level of savings for students through sustainable expanded use of open textbooks in postsecondary courses offered by the eligible entity;
 (2)expand the use of open textbooks at institutions of higher education outside of the eligible entity; and
 (3)produce— (A)the highest quality open textbooks;
 (B)open textbooks that can be most easily utilized and adapted by faculty members at institutions of higher education;
 (C)open textbooks that correspond to the highest enrollment courses at institutions of higher education; and
 (D)open textbooks created or adapted in partnership with entities, including campus bookstores, that will assist in marketing and distribution of the open textbook.
 (e)Use of fundsAn eligible entity that receives a grant under this section shall use the grant funds to carry out any of the following activities to expand the use of open textbooks:
 (1)Professional development for any faculty and staff members at institutions of higher education, including the search for and review of open textbooks.
 (2)Creation or adaptation of open educational resources, especially open textbooks. (3)Development or improvement of tools and informational resources that support the use of open textbooks.
 (4)Research evaluating the efficacy of the use of open textbooks for achieving savings for students. (5)Partnerships with other entities, including other institutions of higher education, for-profit organizations, or nonprofit organizations, to carry out any of the activities described in paragraphs (1) through (4).
 (f)LicenseEducational resources created under subsection (e) shall be licensed under a non-exclusive, permanent license to the public to exercise any of the rights under copyright conditioned only on the requirement that attribution be given as directed by the copyright owner.
 (g)Access and distributionThe full and complete digital content of each educational resource created or adapted under subsection (e) shall be made available free of charge to the public—
 (1)on an easily accessible and interoperable website, which shall be identified to the Secretary by the eligible entity; and
 (2)in a machine readable, digital format that anyone can directly download, edit with attribution, and redistribute.
 (h)ReportUpon an eligible entity’s completion of a project supported under this section, the eligible entity shall prepare and submit a report to the Secretary regarding—
 (1)the effectiveness of the pilot program in expanding the use of open textbooks and in achieving savings for students;
 (2)the impact of the pilot program on expanding the use of open textbooks at institutions of higher education outside of the eligible entity;
 (3)educational resources created or adapted under the grant, including instructions on where the public can access each educational resource under the terms of subsection (g); and
 (4)all project costs, including the value of any volunteer labor and institutional capital used for the project.
 (i)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section for each of the 5 succeeding fiscal years after the enactment of this Act.
 5.Price informationSection 133(b) of the Higher Education Act of 1965 (20 U.S.C. 1015b(b)) is amended— (1)by striking paragraph (6); and
 (2)in paragraph (9); (A)by striking subparagraphs (A) and (B); and
 (B)by striking a college textbook that— and inserting a college textbook that may include printed materials, computer disks, website access, and electronically distributed materials..
 6.Sense of CongressIt is the sense of Congress that institutions of higher education should encourage the consideration of open textbooks by faculty within the generally accepted principles of academic freedom that establishes the right and responsibility of faculty members, individually and collectively, to select course materials that are pedagogically most appropriate for their classes.
 7.Report to CongressNot later than 2 years after the date of enactment of this Act, the Secretary shall prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives detailing—
 (1)the open textbooks created or adapted under this Act; (2)the adoption of such open textbooks; and
 (3)the savings generated for students, States, and the Federal Government through the use of open textbooks.
 8.GAO reportNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives on the cost of textbooks to students at institutions of higher education. The report shall particularly examine—
 (1)the change of the cost of textbooks; (2)the factors that have contributed to the change of the cost of textbooks;
 (3)the extent to which open textbooks are used at institutions of higher education; and (4)the impact of open textbooks on the cost of textbooks.
			
